Citation Nr: 1105796	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 30, 2000, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2005, the Veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with the 
claims file.

In March 2007, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge in Washington, D.C. a transcript 
of that hearing is of record.

In a December 2007 decision, the Board denied entitlement to an 
effective date earlier than June 30, 2000, for the award of 
service connection for PTSD, to include evidence of clear and 
unmistakable error (CUE).  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a December 2008 Order, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by the parties, vacating the Board's 
December 2007 decision.  In view of the guidance provided in the 
Joint Motion, issues of CUE were rendered moot by the action 
taken in a December 2009 decision.

In December 2009, the Board determined that a timely notice of 
disagreement was filed with the effective date assigned in a 
September 2001 rating decision that granted service connection 
for PTSD and determined that there was an open claim for service 
connection for PTSD from October 27, 1992, that had not been 
adjudicated.  The Board remanded the matter of effective date 
earlier than June 30, 2000 for the grant of service connection 
for PTSD for additional development.  

After completing the requested actions, the RO continued the 
denial of the claim for an earlier effective date for the grant 
of service connection for PTSD (as reflected in an August 2010 
supplemental statement of the case) and returned this matter to 
the Board for further appellate consideration.

In December 2010, the Veteran testified during a video-conference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's original unadjudicated claim for PTSD was filed 
on October 27, 1992.  Recent review has resulted in opinions that 
PTSD has existed since 1992.


CONCLUSION OF LAW

The criteria for an effective date of October 27, 1992, for the 
grant of service connection for PTSD, have been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009); 
McGrath v. Gober, 14 Vet. App. 28 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 and Supp. 2009) include enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Analysis

In general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).  In cases such as this, where the initial claim for the 
disability at issue was filed more than one year after service, 
the effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the 
effective date will be assigned on the basis of the facts as 
found.  38 C.F.R. § 3.400(a).

With respect to the phrase "the date entitlement arose", the 
United States Court of Appeals for Veterans Claims (Court) has 
stressed what that phrase does not mean. In McGrath v. Gober, 14 
Vet. App. 28, 35 (2000), the Board had found the earliest date 
that a VA examiner had diagnosed PTSD as "the date entitlement 
arose" and used that date, rather than a much earlier date of 
receipt of claim, as the effective date.  The Court soundly 
rejected that rationale.  The Court stressed that the date of the 
medical evidence itself is irrelevant where an initial service 
connection claim is pending, even if it was submitted over twenty 
years after the time period in question.  The Court offered, 
under the circumstances of an original claim for service 
connection, the date that the Veteran submitted the claim or the 
date the Veteran was released from active service, whichever 
applies, ultimately controls the effective date for benefits.  
Id.

An August 1990 private hospital record reflects that the Veteran 
was diagnosed with depression and suicidal ideation.

An October 1992 Vet Center medical record reflects that the 
Veteran was found to have sub-diagnostic PTSD.  

On October 27, 1992, the RO received the Veteran's claim for PTSD 
that remained unadjudicated.  

A February 2001 QTC examination report reflects that the Veteran 
reported he had been in counseling from 1993 to 1998 for his 
anger symptoms.  He was diagnosed with PTSD, which the examiner 
appeared to accept as related to his service in Vietnam.

In a June 2001 letter from the Veteran's platoon sergeant in 
Vietnam, he confirmed the stressors reported by the Veteran to 
include the death of his friends and being engaged in numerous 
firefights.  

In a September 2001 rating decision, the RO determined that the 
additional evidence was sufficient to support the Veteran's 
contentions of combat and granted service connection for PTSD, 
effective from June 30, 2000, the date of the claim to reopen.  

Vet Center records from 2001 to 2005 reflect ongoing treatment 
for PTSD.

In a May 2009 letter, T. G. Boyle, M.Ed., C.A.G.S. a counselor at 
the Worcester Vet Center stated that the Veteran had been coming 
to the Vet Center for over fifteen years for counseling support 
assistance with benefit acquisition and treatment for PTSD.  In 
October 1992, one of the Vet Center staff indicated that the 
first problem was sub diagnostic PTSD.  He furthered that Vet 
Center staff at that time were not allowed to make a diagnosis of 
PTSD.   He opined that it seemed patently clear that this Veteran 
has had a history of relationship problems, employment problems, 
mood swings, and financial problems stemming from the 
psychological wounds he carried back from Vietnam later to be 
accurately diagnosed as PTSD.

In June-July 2009, the Veteran underwent a private clinical 
evaluation by J. P. Curran, Ph.D. who noted a thorough review of 
the claims file, to include the Veteran's pertinent medical 
records and assertions.  He opined that the Veteran's service-
connected PTSD leads back to at least 1992 and more likely than 
not, prior to 1992.  

Similar to the facts in McGrath, in this case, the Veteran was 
not formally diagnosed with PTSD until a February 2001 QTC and 
the RO found sufficient evidence to support the Veteran's claimed 
stressors in a June 2001 letter from his former platoon sergeant, 
which represents the earliest date that the Veteran proved his 
claim; however, that date is not synonymous with the date 
entitlement arose. McGrath, 14 Vet. App. at 35.  Here, in a June 
to July 2009 private medical evaluation, a private psychologist 
opined that the Veteran's service-connected PTSD leads back to at 
least 1992, and more likely than not, prior to 1992.  By saying 
so, the examiner is in fact stating that the Veteran has had PTSD 
that has always been related to military service.  In that sense, 
entitlement had arisen, but the evidence did not substantiate his 
claim until the date of the June to July 2009 private medical 
record.  Consistent with McGrath, the date entitlement arose with 
respect to a service connection claim cannot be solely dependent 
on the date of an examination or opinion.  To find otherwise 
would result in the assignment of effective dates, in some 
instances, based on when the Veteran could be scheduled for an 
examination and not on the facts found or the date entitlement 
arose. Such results would not be in accordance with 38 U.S.C.A. § 
5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

For these reasons, the Board concludes that an effective date of 
October 27, 1992, the date of receipt of the Veteran's original 
claim that remained unadjudicated, is warranted for the grant of 
service connection for PTSD.

The evidence does not show that the Veteran filed a claim seeking 
service connection for PTSD within one year after his separation 
from service or at any time prior to October 27, 1992; therefore, 
an effective date prior to October 27, 1992, is not warranted.  
38 C.F.R. § 3.400(b)(2)(i).



ORDER

Entitlement to an effective date of October 27, 1992, for the 
award of service connection for PTSD, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


